[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICUIATION
The court discharged the lis pendens filed by the plaintiff because it found her claim to be without merit. (See Memorandum of Decision, dated November 11, 1998.)
The plaintiff then moved for a stay of the ruling to discharge the lis pendens claiming that she wants to inspect the premises and conduct an appraisal. The defendants have objected to the stay on the basis that the lis pendens has improperly encumbered the property since August, 1998. They also claim that they would endure a significant financial detriment and lose the ability to modify or dispose of the property during the pendency of the appeal.
In balancing the equities here, the court finds that, in the interests of justice and fairness to both parties, the plaintiff's motion for a stay should be denied. The court affirms its decision of December 14, 1998 sustaining the objection to the plaintiff's motion to stay the discharge of the lis pendens.
Michael Hurley, Judge Trial Referee